United States Court of Appeals
                        For the First Circuit

Nos. 12-2336
     12-2349

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                         ROBERT O. ROBINSON,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

               [Hon. Mary M. Lisi, U.S. District Judge]


                                Before

                         Lynch, Chief Judge,
               Thompson, and Kayatta, Circuit Judges.


     Michael M. Brownlee, with whom Brownstone, P.A. was on brief,
for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.


                            May 27, 2014
          THOMPSON, Circuit Judge.       On June 13, 2011, after a

months-long investigation centered on a bar in Woonsocket, Rhode

Island, law enforcement agents from the Bureau of Alcohol, Tobacco,

Firearms, and Explosives ("ATF") arrested Appellant Robert O.

Robinson and charged him with a panoply of drug trafficking crimes.

Within the week leading up to trial, Robinson embarked on a series

of maneuvers--including trying more than once to convince the trial

judge to recuse herself and ostensibly firing his attorney after

the jury had been impaneled--in an apparent attempt to put off the

trial.   But the best-laid plans of mice and men oft go awry, and

Robinson's plays for more time were unsuccessful.    And due to his

continued complaints about his attorney's performance, Robinson

ended up trying the case himself.

          Robinson, although untrained and unskilled in the law,

put on a spirited defense. Nevertheless, the jury convicted him on

all counts, and at sentencing he picked up a total of twenty-two

years behind bars.   This timely appeal followed.   For the reasons

that follow, we affirm Robinson's convictions in all respects.

                                I.

                            BACKGROUND

          Robinson's appellate arguments revolve around an alleged

pre-trial deprivation of his Sixth Amendment right to counsel of

his choice, coupled with a claim that the district judge erred in

refusing his requests for continuances.     He does not contest the


                                -2-
sufficiency of the evidence, the jury's ultimate verdict, or his

sentence.       We shall, however, sketch the evidence at trial, which

we recite in the light most favorable to the verdict.                  See United

States v. Stewart, 744 F.3d 17, 22 (1st Cir. 2014).               We do this not

as an exercise in storytelling, but because the nature and the

amount of evidence at trial comes into play here.

a.   The Trial

               The government sought to prove Robinson headed up a drug

distribution conspiracy in Woonsocket, Rhode Island.                Robinson ran

things out of Talu's Café, described by one witness as "a cool

little sports bar, you know, go there, play pool, watch sports

events,       hang   out    with   friends,    grab   something   to   eat,"   and

(according to his testimony) buy crack.               ATF special agent Michael

Payne       described      his   three-and-a-half      month   investigation    of

Robinson's drug sales and various "undercover purchases of cocaine

base from Mr. Robinson and his associates."1                   Payne utilized a

confidential informant ("CI"), to conduct the controlled drug buys.

Payne's CI engaged in ten such drug buys over the course of the

investigation.          Each buy--with the exception of the first--was

monitored through audio or, at times, video surveillance equipment.

The drugs were then sent to a laboratory for testing.

               Payne discussed each of the ten different buys made

between February 16 and June 2, 2011.                 He explained how Robinson


        1
            The colloquial term for cocaine base is "crack."

                                         -3-
used others, including Tonia Rawlinson, to physically exchange the

drugs for money.    Payne authenticated various video and audio

recordings of these transactions, which were admitted into evidence

as full exhibits and published to the jury.   Payne's investigation

culminated with Robinson's arrest on June 10, 2011, followed by a

voluntary jailhouse interview--a recording of which was entered as

a full exhibit--wherein Robinson admitted he was a drug dealer.

Robinson, however, attempted to convince Payne that he only sold

powder cocaine, not crack. According to Payne, Robinson was trying

to do this because he knew the penalties for distributing crack are

much stiffer than those for distributing powder cocaine.

          Payne's testimony was corroborated by that of the CI, who

told the jury he knew Robinson had been selling drugs for a long

period of time.    The CI confirmed that he bought drugs from

Robinson on ten occasions at Payne's direction.     He also stated

that although Robinson often used his underlings to physically

handle the drugs and make the sales, on May 5, 2011, he purchased

an ounce-and-a-half of crack directly from Robinson himself.    As

the CI described it, Robinson came into the bar and placed the

drugs on a nearby chair.   The CI took the drugs and left payment

with one of the women at the bar.

          The government also called Jason Roman and Rawlinson, two

of the individuals alleged to be involved in Robinson's drug

trafficking.   Roman testified that he grew up with both Robinson


                               -4-
and Rawlinson in Woonsocket, and that he has known them for many

years. He admitted that he personally distributed drugs to the CI.

Roman then took the money from the CI and gave it to Rawlinson so

that she could, in turn, hand it over to Robinson.     On occasion he

gave the drug money directly to Robinson rather than Rawlinson.

          When it was Rawlinson's turn to testify, she indicated

that she has known Robinson for nineteen years and that they have

three children together.   According to her, Robinson had asked her

to sell drugs with him at some point in the past, and she also

corroborated several of the CI's controlled buys at Talu's.        For

example, and with respect to a February 16, 2011, deal, she

testified that she obtained crack from Robinson, which she gave to

Roman. She did not know the drugs' ultimate destination (i.e., the

CI), but at some time later Roman gave her some money, which she

turned over to Robinson.   Rawlinson testified to similar goings-on

at   Talu's   on   different   dates    during   Payne's   months-long

investigation, each one of which involved a sale of crack.

          The last piece of the puzzle was testimony from the two

chemists who analyzed the drugs the CI bought at Talu's.           The

chemists confirmed those substances tested positive for crack, and

stated the weight of the drugs.

          Robinson--who represented himself throughout the trial--

cross-examined witnesses but did not call any of his own. The jury

returned guilty verdicts on all counts against Robinson.


                                  -5-
b.   Pre-Trial Antics

            Having summarized the evidence, we now turn our attention

to the happenings that led to Robinson undertaking his own defense

at trial.    As we noted, Robinson was arrested in June of 2011.           He

was charged by way of a criminal complaint filed on June 10.

            i.   Robinson's First Attorney and Initial Proceedings

            Robinson hired Attorney Steven DiLibero to defend him.

After   a   couple   of   months,   Robinson    became    dissatisfied   with

DiLibero, and DiLibero ultimately filed a motion to withdraw due to

a "breakdown in communication."         At a hearing in August 2011, a

magistrate judge told Robinson the pending criminal charges were "a

serious matter and it's important that you have a lawyer who is in

the case representing you every step of the way."             After several

more    status   hearings   regarding      Robinson's    representation,   he

finally hired Attorney Matthew Smith, who entered his appearance on

October 7, 2011.

            The district court initially set Robinson's case for

trial beginning December 8, but it was continued on multiple

occasions for reasons not germane here.            Eventually, trial was

scheduled to begin Monday, June 18, 2012, with jury impanelment

taking place on June 12.        The docket did not lie fallow during

these months of delay, as multiple discovery motions and a motion

to suppress were filed and ruled upon by the court.           Robinson also




                                     -6-
tells us that plea negotiations were ongoing during these months too.

           ii.    Jury Selection - June 12, 2012

           Jury selection did not go smoothly on June 12.      First,

Robinson came to court in his prison clothes and refused to change

out of them.     When the trial judge attempted to begin a discussion

about his wardrobe choice, instead of answering directly Robinson

claimed he did not know he "was picking a jury today."      The trial

judge, who obviously had some off-the-record discussions with

counsel at some point, stated that Smith confirmed to her that he

had in fact told Robinson that they would be picking a jury that

morning.   When she tried to get back to the matter at hand---that

is, Robinson's insistence on being presented to prospective jurors

in his prison garb--Robinson changed the subject again. This time,

he expressed displeasure with Smith's efforts on his behalf:

           Well, when my lawyer came to see me over the
           weekend on Friday, I refused to pick a jury
           because I didn't know what was going on. And
           I told him that, and I basically don't want
           him to be my lawyer because we're not agreeing
           on anything. He does things, and he doesn't
           even let me know.

The trial judge pointed out that "we have 80 people here today to

pick a jury, so we'll be picking a jury."    She then indicated that

"it's clear to me that you, for whatever reason, want to delay this

matter; but it's not going to be delayed."         She again tried to

steer the conversation back to Robinson's get-up.




                                  -7-
           Robinson persisted though, complaining now that Smith

waited until after a pre-trial conference to bring him up to speed

on the latest developments. Robinson advised the judge that he did

not feel Smith was "working for [him]." "Typical," however, is how

the trial judge characterized the nature of his communications with

his attorney.   She also made sure Robinson knew his attorney had

filed a successful motion to suppress some of the statements

Robinson made to the police, as well as discovery motions that

"resulted in the Government providing him with a great deal of

information."    She then attempted, yet again, to return the

discussion to Robinson's clothing.

           Still refusing to be topically engaged, Robinson replied,

"what I don't understand is how if [sic] you want me to move

forward with a lawyer if I can't trust him," and intimated that

Smith had refused to "put a motion in to suppress the evidence."

At this point, the trial judge reiterated the fact that his

attorney did file a successful motion to suppress and asked him

directly, "[d]o you wish to proceed today wearing what you're

wearing or do you wish to take about a half hour so you can

change?"   With the judge demanding a focused response, Robinson

accepted the half-hour break to change.

           Upon his return to the courtroom, Robinson lobbed a new

salvo, saying "I mean no disrespect to you or your courtroom, but

I feel there's a conflict between me and my lawyer, and I don't


                                -8-
wish to proceed with this.         I want a new lawyer, and I feel like

I'm being forced to do this."        The trial judge noted Robinson had

hired Smith and that Smith had been representing him "for several

months now."    After some more back-and-forth between them, Smith

informed the court that he had met with Robinson at least twice to

discuss jury selection and to determine whether Robinson was

amenable to conducting it in front of the magistrate judge, which

he was not. Smith further reported that he had discussed pre-trial

motion strategies with Robinson, that he had provided Robinson with

copies of "every scrap of evidence" in his possession, and that

they went through the video recordings together.            Smith confirmed

he was prepared to pick a jury that day and begin trial the

following Monday.

            Robinson   did   not    contradict   any   of    his   lawyer's

representations describing their interactions.2 Instead, he raised

yet new reasons for his dissatisfaction with Smith.           Specifically,

he said that he asked Smith to file a motion to exclude testimony

from cooperating witnesses and seek a "reliability hearing" on that

topic.    He also claimed Smith was supposed to do something with

respect to a previous "case that I had in the state," but had

failed to do so.    He closed with the following statement:

            Your Honor, like I said, I feel that a
            conflict [sic] between me and Mr. Smith. I do
            not want him as my attorney.       I mean no


     2
         He does not attempt to do so now on appeal either.

                                     -9-
              disrespect to you or your courtroom, but I
              feel I'm getting forced into doing this. I
              don't want him as my attorney.

At no point during these proceedings did Robinson say he had

actually fired Smith.

              In response to Robinson's ad hominems, the trial judge

stressed that Robinson's complaints were coming late in the day

given that the prospective jurors were about to be brought in. And

Smith   had    been   doing   good   work   on   his    behalf,   she     added.

Construing     Robinson's     complaints    as   a     motion   seeking    a   new

impanelment or new trial date, she denied it.

              Although this put to bed Robinson's representation issue

for the time being, the trial judge still had one more thing to

take care of before taking a break and reconvening for impanelment.

She took a moment to acknowledge that on an earlier date she had

received a letter from Robinson asking her to recuse herself

because she had been involved with a criminal case against his

father, and stated that she would not do so.             After the recess (in

which Robinson finally changed out of his prison clothes), the

trial judge explained her only contact with Robinson's father came

more than three decades ago when she represented him as a public

defender.      She had "absolutely no relationship" with the Robinson

family after that time, and indicated she would not recuse herself.

              Finally, jury selection began, with Smith representing

Robinson and consulting with him throughout the impanelment.


                                     -10-
             iii. The Interregnum

             Smith did not move to withdraw following jury selection.

However, a couple of days later, the district court received four

pro   se    motions   from   Robinson.     One,    entitled   "Motion   to

Disqualified [sic] for Bias and Conflict," again sought the trial

judge's recusal.      The motion expressed dissatisfaction with the

jury selection proceedings3 and accused the trial judge of being

biased against Robinson because of her prior "relationship" with

his father.

             The three remaining motions targeted Smith. A "Motion to

Dismiss Attorney" opened with Robinson's statement, "I would like

to fire my attorney Matthew B. Smith."            With nary a peep about

finding another attorney, Robinson stated he would rather represent

himself than continue with Smith, "a lawyer I will never be able to

trust with my life!"     In a similar vein, Robinson filed a "Motion

to Go Pro Se Faretta Hearing,"4 in which he stated he would rather

represent himself than proceed with Smith.           Finally, he filed a

"Motion for Law Library" stating that he is "going pro se with my

case at trial and would like to request more time" to learn more


      3
       Note that although this motion--like the other three the
court received--was dated June 11, 2012, Robinson clearly wrote it
on or after June 12. He referred to jury selection in the past
tense and complained that the trial judge "picked a jury that was
not of my peers and none of them were of my nationality." These
objections were not raised at impanelment or, for that matter, here
on appeal.
      4
          More on Faretta later.

                                    -11-
about his case and research his "rights and laws within our

system."

           A magistrate judge returned all four of these motions to

Robinson, checking on a form order the reasons for the return:

they were not signed in accordance with the court's rules, they

lacked certificates of service, and Robinson was represented by

counsel.

           iv. Day of Trial - June 18, 2012

           The first day of trial began much like jury selection,

with Robinson again showing up in his prison garb.       The discussion

was considerably shorter this time:       the trial judge recommended

that he change into "street clothes" before the jury saw him, and

Robinson flat-out refused. The judge warned Robinson he was "going

to have to live with" his decision.

           With that out of the way, and with Smith at his side,

Robinson announced he had fired his counsel the previous Friday and

wanted to go pro se.   When the trial judge asked if he was prepared

to try the case himself, Robinson said he was not and asked for a

continuance   so   that   he   could    hire   an   "assistant."    Not

surprisingly, the trial judge did not go along with this latest

attempt at delay, and advised Robinson he does not "get to . . .

pick and choose when" he wants to go forward.        She expressed what

appears to be at least a little skepticism over the veracity of

Robinson's claims, stating "[a]nd if you say you fired him on


                                 -12-
Friday, then what you should have been doing over the weekend was

preparing to try the case yourself."

             Instead of responding, Robinson reverted to his tactic

from the previous week and changed the subject.              He raised, once

again, the trial judge's purported conflict of interest,                  adding a

new     wrinkle   this   time--the    trial   judge    had    had     a     closer

relationship with his father than she let on.          "From my knowledge,

from what my family told me, that yous [sic] were dating while you

were his lawyer."        The trial judge quickly debunked Robinson's

accusation.

             Well, I must say that that's a new one, and I
             must say that your family is absolutely
             incorrect. No such relationship existed; and
             the only times I ever met with your father,
             frankly, were in the courtroom or in lockup.
             So that's the end of that.

             Trying to herd Robinson back to the issue of his request

to go pro se, she asked if he had any training in the law.

Robinson acknowledged he did not, and the judge warned that he

would be "making a huge mistake to proceed pro se" since he had no

legal training.       Robinson maintained he would represent himself

better than could Smith, who he did not trust.               In response, the

trial    judge    indicated   she   would   have   Smith   act   as       "standby

counsel."    While the reader is likely able to hazard a guess as to

Robinson's reaction, we set forth the ensuing exchange to remove

all doubt:



                                     -13-
           The Defendant: I refuse to have Mr. Smith as
           my standby counsel.

           The Court: Well, I'm going to insist that he
           remain as your standby counsel so that you
           have someone at the table who can advise you
           as to the rules of evidence and that sort of
           thing. Otherwise, you're going to be walking
           into a land mine because you don't know the
           rules.

Smith spoke up to confirm Robinson was committed to representing

himself and opined, "I don't think either you, me or anybody else

is going to change his mind on that, your Honor."              This matter

finally settled, trial began.

           As standby counsel, Smith appears from the record to have

rendered Robinson a not insubstantial amount of assistance.              When

the judge held bench conferences, Smith participated on Robinson's

behalf, and after the government rested Robinson allowed him to

make a Rule 29 motion for acquittal. Robinson also consulted Smith

when it came to making objections at trial and, occasionally, for

stating the basis of an objection. Smith also worked with Robinson

on his closing statement. Throughout the entire trial, Smith never

made an oral motion to withdraw as standby counsel based on his

supposed termination or any conflict.

           Neither did he file a post-trial motion to withdraw.

Instead,   Smith   continued   to   work     with   Robinson   despite    the

purported firing.    On October 12, 2012, Smith filed a sentencing

memorandum on Robinson's behalf.           And he extensively represented



                                    -14-
Robinson at the sentencing hearing5 before the same trial judge

several weeks later, during the course of which neither he nor

Robinson complained of any conflict or disagreement between them.

The judge sentenced Robinson to twenty years on the drug charges,

and tacked on an additional two for violating the terms of his

supervised release.

              This timely appeal of the judge's pre-trial rulings

followed.

                                       II.

                                DISCUSSION

              We are called upon to review Robinson's challenges to the

trial judge's June 12 and June 18 rulings, which he claims deprived

him of his right to counsel of his choice in violation of the Sixth

Amendment.      As a general rule, the Sixth Amendment unambiguously

provides a criminal defendant with the right to the assistance of

counsel,    providing   that   "[i]n    all   criminal   prosecutions,   the

accused shall enjoy the right . . . to have the Assistance of

Counsel for his defence."      U.S. Const. amend. VI.        The denial of a

motion   to     substitute   counsel    may   carry   with   it   particular

constitutional implications where a defendant has retained private

counsel, as opposed to being represented by a public defender. The


     5
       At sentencing, Smith confirmed that he discussed various
facets of sentencing with Robinson prior to the hearing. He then
placed objections to various recommended sentencing enhancements on
the record, and successfully argued for a 240-month sentence on the
drug charges instead of the 265 months the government sought.

                                   -15-
Supreme Court has recognized that "an element of this [Sixth

Amendment] right is the right of a defendant who does not require

appointed counsel to choose who will represent him." United States

v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006).     Accordingly, such a

defendant "should be afforded a fair opportunity to secure counsel

of his own choice."    Id. (quoting Powell v. Alabama, 287 U.S. 45,

53 (1932)).     An erroneous deprivation of the right to counsel of

choice requires a new trial, regardless of whether or not the

defendant can show that he suffered any prejudice.      Id. at 146.

            That being said, before we can take up Robinson's claims

of error we must address a preliminary matter.      The parties do not

agree on the exact nature of what transpired before the court on

June 12 and June 18.    It is left to us then, to review the record

and determine what motions Robinson actually made before proceeding

on.



                            JUNE 12, 2012

a.    Identifying the Nature of Robinson's Motion

            Robinson insists that what he presented on June 12 was an

oral motion to substitute counsel, and that by denying it the trial

judge deprived him of his Sixth Amendment right to counsel of his

choosing.     According to his brief, he "unequivocally invoked his

right to representation of his choice of counsel" when he told the

judge that he had "previously discharged Attorney Smith" and that


                                 -16-
he wanted a new lawyer.      Thus, he argues, the trial judge erred by

characterizing his request as a motion for a continuance.           He then

argues that he is entitled to a new trial because the trial judge

prohibited him from proceeding with counsel of his choice.

            The government, unsurprisingly, asserts that Robinson

never actually requested to substitute counsel.                In its view,

Robinson had no intention of hiring another attorney and his

maneuver    was    merely   an   attempt   to   delay   the   proceedings.

Furthermore, the government argues that Robinson's request may not

be viewed as a motion to substitute under any circumstances since

he stated only that he needed time to hire a new lawyer, not that

he had another one ready to step in and take over immediately.

            This is not the first time that we have been called upon

to distinguish between a motion to substitute counsel and a run-of-

the-mill motion to continue proceedings.           Our decision in United

States v. Gaffney, 469 F.3d 211 (1st Cir. 2006), also an appeal

from the Rhode Island district court, dealt with this precise

scenario.    As we explain, we see no reason to depart from its

holding here.

            Gaffney, facing charges related to several alleged drug

crimes, hired a private attorney to defend him.               Id. at 213.

Matters continued in their usual course, and it was not until a

plea hearing that Gaffney first expressed dissatisfaction with his

attorney.    Id.     Counsel informed the court that his client had


                                    -17-
become "interested in hiring another counsel," as Gaffney did not

believe his current attorney was doing everything possible to

assist him.     Id.   The court asked to hear from Gaffney directly,

who proceeded to complain that the attorney he had actually paid to

represent him was on vacation and had sent an associate to handle

the plea hearing.     Id.   He also accused his attorney of failing to

give him copies of materials related to his case, leaving him

"unable to look up cases like his in the law library."                   Id.    The

court    ultimately    treated    Gaffney's       request     as   one    for     a

continuance, and denied it.       Id. at 214.

             We affirmed.     We first distinguished Gonzalez-Lopez,

explaining    that    the   Supreme   Court     found    an   unconstitutional

deprivation of the right to counsel in that case because the

"defendant's    privately     retained       counsel    was   present     in    the

courthouse and ready to try the case but was erroneously prevented

by the trial court from doing so."           Id. at 216.      This was not the

factual scenario in Gaffney or, for that matter, that confronts us

now.    Although Gaffney's attorney stated his client wanted a new

lawyer, we noted that neither counsel nor Gaffney himself asked the

court to substitute one for another.            Id.     By this we meant that

Gaffney, unlike the defendant in Gonzalez-Lopez, did not have a new

attorney waiting in the wings, prepared to immediately appear on

his behalf.    What Gaffney was really looking for was "more time to

explore the possibility of finding another privately retained


                                      -18-
attorney to replace his current one."        Id.     This type of request,

we   said,    is    merely   "preliminary   to   a   formal   request   for

substitution of counsel, which would involve several steps."            Id.

We proceeded to set them forth as follows:

             In conjunction with filing a motion for
             substitution of counsel, Gaffney would have to
             fire his present attorney, hire a new one, and
             cause his former attorney to move to withdraw.
             None of these steps were taken here.
             According to Rule 1.17 of the Rhode Island
             Disciplinary Rules of Professional Conduct,
             which applied to Gaffney's attorney, an
             attorney is required to withdraw if discharged
             by his client.

Id. (footnote omitted).        In sum, a party's complaints about his

attorney combined with an expression that he wants to change

counsel do not constitute a motion to substitute unless successor

counsel is standing by, "ready, willing, and able" to immediately

enter an appearance and take over.

             The facts here are so similar to Gaffney that it controls

the result.        Indeed, we adopt Gaffney's conclusion practically

verbatim:

             The   record   indicates   that   [Robinson's]
             attorney never filed a motion to withdraw. It
             is equally clear from the record that
             [Robinson] had not retained a substitute
             attorney. Without these indicia of a motion
             to substitute one privately retained counsel
             for another, the court had no basis for
             treating [Robinson's] request for a delay in
             the [proceedings] as a motion for substitution
             of counsel.




                                    -19-
Id.   at 217.      Accordingly, the trial judge correctly treated

Robinson's request as a motion to continue.

b.    Propriety of the Denial of Robinson's Motion to Continue

            Having established Robinson's request sought only to

continue the proceedings, we consider whether the judge erred in

denying it.     We review the trial judge's decision on a motion to

continue for abuse of discretion.      United States v. Maldonado, 708
F.3d 38, 42 (1st Cir. 2013).     The trial judge's discretion in this

area is "broad" and the aggrieved party bears a "heavy burden" in

pressing an appeal.      Macaulay v. Anas, 321 F.3d 45, 49 (1st Cir.

2003).     "Only   'an   unreasoning   and   arbitrary    insistence   upon

expeditiousness in the face of a justifiable request for delay'

constitutes an abuse of that discretion."                United States   v.

Saccoccia, 58 F.3d 754, 770 (1st Cir. 1995) (quoting Morris v.

Slappy, 461 U.S. 1, 11-12 (1983)).       Thus, we will find an abuse of

discretion only "if no reasonable person could agree with the

judge's ruling."     Maldonado, 708 F.3d at 42.          Furthermore, "the

party denied the continuance must show that the judge's decision

caused specific, 'substantial prejudice.'" Id. (quoting Saccoccia,

58 F.3d at 770).

            Robinson does not argue on appeal that the trial judge

erred in denying the motion to continue on June 12.               This is

because he stakes his entire argument on the mistaken premise that

he had made a motion to substitute counsel. Accordingly, the cases


                                  -20-
he cites in his brief regarding improper denials of a defendant's

Sixth Amendment right to counsel of choice are inapposite here.

               Further, although Robinson maintains that the judge

should have given him time to find and retain another attorney, he

fails to argue that the judge's denial of the motion to continue

prejudiced him in any way.              He does not assert that another

attorney would have pursued a different avenue of investigation,

advanced a different theory of the case, or have obtained a

different outcome.        Any potential argument has, therefore, been

waived.    See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990).

               Because a showing that substantial prejudice inured as a

result    of    the   denial   of   a   motion   to   continue   is   required,

Robinson's failure to brief this issue is fatal.             Accordingly, we

refuse to disturb the trial judge's denial of Robinson's June 12

motion to continue.



                                JUNE 18, 2012

               We move on to consider the events of Monday, June 18, the

first day of trial.       The parties do not dispute the nature of the

wrangling which occurred before the jury was shown in.                Following

up on his written June 14 "Motion to Dismiss Attorney" and "Motion

to Go Pro Se Faretta Hearing," Robinson advised the trial judge he

had terminated Smith and asked for permission to represent himself


                                        -21-
at trial.    Once the judge acceded to this request, Robinson again

attempted to secure a continuance of the trial, saying that he

required additional time to prepare to try the case himself.

             On appeal, Robinson tries to convince us first that he

should get a new trial because the trial judge erred in granting

his request for pro se representation.             Should we find that

argument unconvincing, Robinson's fall-back position is that the

trial judge reversibly prejudiced him by improperly refusing his

request for a continuance.          We address each of these issues

separately.

a.   Motion for Pro Se Representation

             Robinson   initially   takes   aim   at   the   trial   judge's

allowance of his request to represent himself.          He posits that his

choice to proceed pro se was not voluntary because it was not that

he did not want to be represented by counsel, he just did not want

Smith representing him any longer.          In essence, he claims that

because the trial judge denied him his right to proceed with

counsel of his choosing, her decision essentially forced him to go

it alone.    Finally, Robinson argues that even setting these issues

aside, the trial judge failed to adequately warn him of the

specific dangers and disadvantages of self-representation, the

seriousness of the charges, or the potential penalties he faced if

convicted.




                                    -22-
           The government unsurprisingly takes a different view. In

its estimation, Robinson knowingly and voluntarily waived his right

to counsel on June 18.         It believes not only that the trial judge

adequately warned him against representing himself, but also that

Robinson was well-aware of the pro se pitfalls based on his prior

involvement     with   the     criminal    justice   system.     Further,   the

government points out that the trial judge commented on Robinson's

high intelligence on more than one occasion, and believes her

impression is corroborated by Robinson's trial performance as "an

articulate and able advocate by pro se standards," factors which it

believes further demonstrate Robinson's valid waiver of his right

to counsel.

           As    we    noted    above,    the   Sixth   Amendment   provides   a

criminal defendant the right to an attorney. A defendant, however,

may waive that right and represent himself.                    See Faretta v.

California, 422 U.S. 806, 817 (1975) (recognizing the "nearly

universal conviction, on the part of our people as well as our

courts, that forcing a lawyer upon an unwilling defendant is

contrary to his basic right to defend himself if he truly wants to

do so").   Before allowing pro se representation, though, a trial

judge must make sure that certain prerequisites have been satisfied

because an individual who undertakes self-representation is at a

significant disadvantage compared to someone defended by counsel.




                                         -23-
             First, a defendant's invocation of the right to self-

representation must be contained in "unequivocal language." United

States v. Woodard, 291 F.3d 95, 109 (1st Cir. 2002).             This first

step is not at issue here.       Second, and at issue herein, a waiver

of counsel must be "knowing, intelligent and voluntary."           Id.; see

also Iowa v. Tovar, 541 U.S. 77, 81 (2004) ("Waiver of the right to

counsel, as of constitutional rights in the criminal process

generally,    must   be   a   'knowing,    intelligent   ac[t]   done   with

sufficient awareness of the relevant circumstances.'" (alteration

in original) (quoting Brady v. United States, 397 U.S. 742, 748

(1970))).     Before accepting such a waiver, the trial judge is

required to "indulge in every reasonable presumption against waiver

of the right to counsel" and "investigate as long and as thoroughly

as the circumstances of the case before him [or her] demand."

United States v. Proctor, 166 F.3d 396, 401-02 (1st Cir. 1999)

(internal quotation marks omitted).

             We first consider whether Robinson's June 18 waiver of

counsel was voluntary.        His argument that it was not is premised

entirely on his position that the trial judge denied him his right

to be represented by counsel of choice on June 12.         We have already

considered and rejected the factual predicate of this argument and

affirmed the judge's denial of the motion to continue.           Robinson's

June 12 statements simply did not implicate his Sixth Amendment

rights.     We have previously determined that when a trial judge


                                    -24-
commits no error in denying a pre-trial motion whose allowance

would have required a "last-minute" continuance, a defendant's

subsequent waiver of counsel is not rendered involuntary by virtue

of that denial.    See Woodard, 291 F.3d at 107-09, 109 n.5

("Because we hold that the district court did not err in denying

[pretrial motions], we conclude that the decision to proceed pro se

was not involuntary.").   Accordingly, the trial judge's denial of

Robinson's June 12 motion to continue raises no issues with respect

to the voluntariness of Robinson's waiver of counsel the following

week.

          What remains to be determined is whether Robinson's

waiver of counsel was knowing and intelligent.   For it to be so, he

must have understood "the magnitude of the undertaking and the

disadvantages of self-representation, . . . [and] the seriousness

of the charge and of the penalties he may be exposed to."   Maynard

v. Meachum, 545 F.2d 273, 279 (1st Cir. 1976) (citation omitted).

An understanding of the magnitude of the undertaking and the

disadvantages of self-representation is defined as having "an

awareness that there are technical rules governing the conduct of

a trial, and that presenting a defense is not a simple matter of

telling one's story."   Id.

          To ensure a defendant's waiver of counsel is knowing and

intelligent, a trial judge "must warn the defendant 'of the dangers

and disadvantages of self-representation.'"       United States v.


                               -25-
Francois, 715 F.3d 21, 30 (1st. Cir. 2013) (quoting Faretta, 422
U.S. at 835).     We have referred to this cautionary advice as

"Faretta   warnings,"   and   to   the    judge's   investigation   into   a

defendant's waiver as a "Faretta inquiry."           Id. at 30 n.3.    The

Supreme Court has declined to require a trial judge to intone any

specific magic words, opting instead to make clear that the

warnings should be such that "the record will establish that [the

defendant] knows what he is doing and his choice is made with eyes

open." Faretta, 422 U.S. at 835 (quoting Adams v. United States ex

rel. McCann, 317 U.S. 269, 279 (1942)); Tovar, 541 U.S. at 88 ("We

have not . . . prescribed any formula or script to be read to a

defendant who states that he elects to proceed without counsel.").

We too have declined to require a litany of specific warnings.

See, e.g., Woodard, 291 F.3d at 109-10 (examining the record to

determine whether a defendant's waiver of counsel was "knowingly

and intelligently made"); Francois, 715 F.3d 21, 30-31 (same).

           The government does not dispute that the Faretta warnings

in this case were relatively brief.         When Robinson told the trial

judge that he preferred to "go pro se" than have Smith represent

him, she said "all right" and asked if he was ready to proceed.

When Robinson responded in the negative because he needed time to

prepare, she advised Robinson to go forward with Smith.         She added

that Robinson should have been preparing to try the case himself

over the weekend if he truly had fired his attorney.        She then told


                                   -26-
Robinson he would be "making a huge mistake" in representing

himself since he was "not trained in the law."          The trial judge

further ordered Smith to act as standby counsel to advise Robinson

as to "the rules of evidence and that sort of thing," and warned

Robinson that without counsel's assistance he would be "walking

into a land mine" because he did not know the rules of court.

             We have previously held that a judge's Faretta warnings

must go beyond "dire generalizations."       See Francois, 715 F.3d at

30.   Although the trial judge here told Robinson that he did not

know the rules, she did not explicitly let him know that presenting

a defense was not as cut-and-dried as telling his side of the

story.   See Maynard, 545 F.2d at 279.      And, as we did in Francois,

we note that the trial judge did not discuss with Robinson the

possibility that he may have legal defenses of which he was not

aware due to his lack of legal training, nor did she warn Robinson

that she could not give him any assistance at trial or help him out

with making objections or entering his own evidence. See Francois,
715 F.3d at 30.    Further, she did not "convey in concrete terms the

sentencing     range   [Robinson]   would   likely   face   if   he   were

convicted."     See id.

             Even though, ideally, the trial judge's Faretta warnings

could have been more specific,

             where the court's Faretta warning is less
             thorough than it might be, we may nevertheless
             affirm a district court's decision to allow a
             defendant to proceed pro se if "the record

                                    -27-
          amply supports the lower court's conclusion
          that [the defendant] was fully aware of the
          disadvantages he would face as a pro se
          defendant."

Id. at 30 (quoting United States v. Kneeland, 148 F.3d 6, 12 (1st

Cir. 1998)).   The record here shows Robinson knew just what he was

getting himself into. See United States v. Campbell, 874 F.2d 838,

845-46 (1st Cir. 1989) (looking at the "totality of the evidence"

in the record in making this determination).

          First, Robinson was no stranger to the federal criminal

justice system. Robinson had been arrested on federal drug charges

in the early 2000s and was ultimately sentenced to an 84-month

prison term after entering a plea.          In fact, he was on supervised

release at the time of his arrest for the Woonsocket drug sales.

And lest we forget, one of Robinson's complaints about Smith was

his purported failure to reopen a case Robinson had in the state

courts, indicating that he had a history there too.6

          Robinson was, therefore, a veteran of both federal and

state criminal proceedings.         Because of his own criminal past,

Robinson had considerable opportunity to observe the inner-workings

of the federal and state courts.           He was quite familiar with the

consequences   attendant   to   a    conviction.       Unfortunately   for

Robinson, his personal experience          weighs in favor of our finding



     6
       The Pre-Sentence Report indicates Robinson entered no
contest pleas in two state cases.     The first dealt with drug
charges, and the second with assaulting a police officer.

                                    -28-
his waiver of counsel knowing and intelligent.            See United States

v. LeBare, 191 F.3d 60, 68 (1st Cir. 1999) (taking into account the

fact that the defendant was "not a novice" at the time he waived

his right to counsel).

              The   record   also   demonstrates   that   Robinson   had   an

appreciation of the seriousness of the charges against him. By the

time his case reached trial, Robinson had been represented by one

retained counsel or another for an entire year. It is quite likely

and we may presume, therefore, that his attorneys "had discussed

all relevant aspects of the case with him."           Maynard, 545 F.2d at

279.       Our conclusion is bolstered by Robinson's own admission in

his brief that he engaged in plea negotiations prior to trial,

which undoubtedly would have been focused--at least from Robinson's

perspective--on the amount of jail time he could expect.

              Moreover, the record shows Robinson in fact knew the

severity of the penalties he faced.          In his jailhouse interview,

Robinson maintained that he only sold powder cocaine and would

never sell crack because he has "seen the risks with that."7          Later

on he said, "if you got me with something I'll take the hit all day

with powder, but rock, I don't do rock man."          While awaiting trial

Robinson penned a letter to Rawlinson in which he stated, "I am

facing 15 or 20 years if I lose trial."            Finally, the government



       7
           A recording of this transcript was played for the jury at
trial.

                                     -29-
filed       an     Amended     Information    Charging   Prior   Conviction

approximately three months prior to trial, which set forth the

potential sentencing ranges for the various counts against him: 20

years to life on Count 1; 10 years to life on Counts 2, 9, 10, and

11; and up to 30 years on Counts 3, 4, 5, 6, 7, and 8.8           Thus, we

are satisfied on this record that Robinson knew and appreciated the

seriousness of the charges against him, along with the potential

penalties should he lose his trial.

                 We further conclude Robinson had sufficient awareness of

the dangers of representing himself to render his waiver voluntary

and intelligent.             First, his prior experience as a criminal

defendant gave him at least a general understanding of how the

system works and the types of things defense attorneys do.           Also,

the magistrate judge warned Robinson at the beginning that the

charges were serious and that it was important for him to have a

lawyer every step of the way.           He held several status reviews to

directly address the subject of Robinson's representation.          Moving

on to June 18, the trial judge told him he was "walking into a land

mine" because he had no legal training and did not know the rules.

She explained that Smith would act as standby counsel to advise him

about the rules of evidence.             That the trial judge commented

multiple times on Robinson's intelligence, an observation not


        8
       Recall that Smith told the trial judge he gave Robinson
"every scrap of evidence that I have in my possession," a statement
which Robinson did not contest when made or now on appeal.

                                       -30-
belied by anything we see in the transcript, further plays into our

finding that Robinson validly waived his right to counsel.

             Finally, we would be remiss were we to fail to account

for   Robinson's     own   "Motion   to   Go   Pro   Se    Faretta   Hearing."

Robinson's reference to Faretta in the title demonstrates he was

aware   of   the    Supreme   Court's     decision     and,    presumably,   its

discussion    of     the   disadvantages    of   pro      se   representation.

Robinson's knowledge of Faretta's holding is yet another factor in

our determination that his waiver of counsel was knowing and

intelligent.

             To sum things up, we conclude that although the trial

judge's Faretta warnings could certainly have been more detailed,

there are ample indications in the record demonstrating that

Robinson knew exactly what he was doing, and that he did so with

"eyes open."       We are satisfied that the trial judge did not err in

allowing Robinson to represent himself at trial.

b.    Motion to Continue

             This brings us to Robinson's final argument, which is

that the trial judge prejudiced him by refusing to grant his

morning-of-trial request for a continuance so that he could prepare

to represent himself pro se. We have already discussed the factors

governing our analysis of such requests, so there is no need to

repeat them here.




                                     -31-
           The lateness of Robinson's earlier request looms large

here.    At jury impanelment, the trial judge told Robinson in no

uncertain terms that the prospective jurors were present and that

impanelment would proceed that day, with trial commencing the

following week.     Considerations regarding the lateness of the hour

only    became    weightier   over   the    intervening   days   as   trial

approached.      By the time Robinson made his second request, it was

the morning of trial, making it literally a last-minute request.

The jury members were waiting to be brought in and the prosecutor,

the witnesses, and the court were ready to go.        It hardly needs be

said that Robinson's request would have resulted in inconvenience

to the government, the court, the witnesses, and, most importantly,

the jurors who had been required to put aside their private lives

and appear in court that morning specifically to hear Robinson's

case. Thus, the untimeliness of Robinson's request would likely be

sufficient by itself to sustain the trial court's decision.            See

Maldonado, 708 F.3d at 42-43 (affirming denial of continuance

requested on the day of trial); accord Woodard, 291 F.3d at 107

(affirming denial of continuance to hire new attorney requested

thirteen days before trial); United States v. Brown, 495 F.2d 593,

600 (1st Cir. 1974) (affirming denial of continuance to hire new

attorney where defendant sought to discharge counsel on the first

day of trial).




                                     -32-
          Further,   the   record   supports   the   judge's     earlier

observation that Robinson's requests for continuances were nothing

more than attempts to delay the day of reckoning and, therefore,

that Robinson's was not a "justifiable request for delay."           See

Saccoccia, 58 F.3d at 770.   Recall that the last two times he came

to court, Robinson showed up in prison garb, requiring the judge to

take time to discuss his choice of clothing with him.           Robinson

also attempted to get the trial judge to recuse herself on more

than one occasion in the week leading up to trial, a gambit which

included frivolous aspersions against the trial judge.         When this

combo failed, Robinson re-upped his complaining about his lawyer in

a last-ditch effort to stave off trial. Robinson's juvenile antics

support the trial judge's impression that there was no legitimate

basis for his requested continuance.

          And, while Robinson informs us that other courts have

recognized that a defendant's incarceration may cut against a

finding that a requested continuance is motivated by delay, see

United States v. Williams, 576 F.3d 385, 390 (7th Cir. 2009), this

is by no means a blanket rule.      In our circuit we look to the

circumstances present in each individual case to determine whether

a defendant's pre-trial antics represent anything more than an

attempt at delay. See Maldonado, 708 F.3d at 40-41 (discussing the

defendant's attempt to "[throw] a monkey wrench into proceedings by

refusing to leave his cell," amongst other stall tactics).        Based


                                -33-
on the circumstances revealed in this record, we will not second-

guess the trial judge's view of Robinson's request.

            Furthermore, Robinson makes no effort to show prejudice

beyond a general contention that his performance was "woeful."    He

does not even attempt to argue that he would have performed better

or pursued a different trial strategy had he been given more time

to prepare to represent himself at trial.       Moreover, Robinson's

performance, while not the polished presentation of an experienced

trial attorney, was not atrocious.         For example, his cross-

examination of Agent Payne was quite effective.      He forced Agent

Payne to admit that he relied on a CI who tampered with evidence

(i.e., the drugs he bought from Robinson's associates) on at least

four separate occasions, that he allowed the CI to use a government

vehicle even though he knew the CI did not have a driver's license,

and that he allowed the CI to go into Talu's and consume alcohol

for two hours before getting behind the wheel of a government

vehicle and driving away.     Robinson also advanced multiple, non-

frivolous objections at trial, and delivered a cogent closing

argument.

            At bottom, Robinson's conviction is best explained not by

any deficiency in his self-representation, but by the mountain of

evidence against him.    The evidence at trial was overwhelming and

included witness testimony, video surveillance, audio recordings of

multiple drug sales at Talu's and, most damning of all, the


                                 -34-
transcript and audio recording of the jailhouse interview in which

Robinson admitted he was a drug dealer.      Robinson's conviction

hinged not on the trial judge's denial of his morning-of-trial

request for a continuance, but on the government's proof of his own

extensive criminal activities.

           Based on this record, we are satisfied that Robinson has

failed to show he suffered any prejudice whatsoever as a result of

the denial of his motion to continue, let alone the type of

specific and substantial prejudice that would have been required in

order even to arguably entitle him to a new trial.

                                 III.

                            CONCLUSION

           Having thoroughly reviewed the record and the arguments

of counsel, we discern no error.   The trial judge acted within her

discretion in denying both untimely motions to continue.      And,

although her Faretta warnings could have been more explicit, she

did not err when she allowed Robinson to represent himself at

trial.   That Robinson's attempts at delay came to naught and that

he now regrets getting exactly what he asked for--the opportunity

to represent himself--is no basis for reversal given that the

record shows he made the request with his eyes wide open.

Accordingly, we affirm Robinson's convictions in their entirety.




                                 -35-